DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 21, 2021.
Drawings
The drawings are objected to because:
Fig. 3 has poor line quality, due to the presence of grayscale elements (see 37 CFR 1.84(L)).  The drawings should be black-and-white line drawings only, and should be bi-tonal, containing only black or white color values.
The drawings should have as “few words as possible.”  See 37 CFR 1.84(o).  The drawings contain many words.  The parts should be identified with reference numerals that are defined by the specification.
The numerals in Fig. 1, i.e. “1,” “2,” “3,” and “5,” do not correspond with the components set forth in the specification.
In Fig. 5, many of the letters are too small.  Characters should be at least 1/8”.  See 37 CFR 1.84(p)(3).
Figs. 5A, 5B, and 5C are not “clearly separated from one another” as required by 37 CFR 1.84(h).

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
The abstract of the disclosure is objected to because:
The phrase “is provided” in line 1 is an implied phrase, and should not be used.
The abstract contains more than 150 words.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Page 4, line 19, “hosing” should be changed to --housing--.
Page 4, line 25, “at” should be deleted.
Page 7, line 3, “alleviate” should be changed to --alleviates--.
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:  A period must be added at the end of the claim.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  The word --a--should be inserted between “and” and “spring” in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 1, the term “said clamp” in line 1 lacks antecedent basis.
	With regard to claim 2, the term “a connection clamp” appears to be redundant with respect to claim 1.  Claim 1 already recites “said clamp.”  Thus, the relationship between the “clamp” of claim 1 and the “connection clamp” of claim 2 is unclear.  Note that claim 4 also recites the “connection clamp.”
	With regard to claim 5, the phrase “a battery or power source” is unclear in view of claim 1.  Claim 1 already recites a “power source.”  Therefore, the relationship between the power source of claim 1 and the power source of claim 5 is unclear.
	With regard to claim 8, this claim is unclear given that claim 1 already recites “a power source.”  Thus the relationship between the power source and the batteries of claim 8 is unclear.
	With regard to claim 9, the phrase “wherein said batteries are replaceable within the battery holder the battery holder stays in the hazardous environment” appears to be incomplete and is confusing.
	With regard to claim 10, the term “the battery cap” in line 5 lacks antecedent basis.  It is suggested that “battery” be changed to --removable end--.
	Claims 3, 4, 6, 7, 11, and 12 are rejected based on their dependence upon rejected claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leman et al. (US 2013/0168106, hereinafter Leman).
	With regard to claim 1, as best understood, Leman discloses a sensor-on-clamp device (880 + sensors which are not illustrated, placed “throughout the gripping device 400,” see paragraph 0065), wherein said clamp houses one or more sensors (gripping device 400 can be considered a “clamp,” given that it comprises clamping elements 416), a power source and sensor data transmitting means (gripping device 400 inherently houses a power source, given that the system 880 and the sensors are powered somehow, either by a cable or by an internal power source, and gripping device 400 also houses sensor data transmitting means, since the control means 880 “detects sensor readings from sensors”—see paragraph 0065—which implies that some data transmitting means is present in the gripping device).
With regard to claim 2, the sensors (paragraph 0065) are mounted to a connection clamp of the drilling system (elements 416 are part of the “connection clamp,” given that they clamp the tubulars together).
With regard to claim 3, the sensors measure parameters selected from the group consisting of X, Y and Z axis dynamic acceleration, torque, turns, revolutions per minute, flow rates, pressure, temperature and combinations thereof (paragraph 0066).
With regard to claim 4, the sensors (paragraph 0065) are mounted to a housing (i.e. the housing of gripping device 400) that is in turn mounted to the connection clamp (i.e. 416, etc.).
With regard to claim 6, the sensors collect data relating to operation of the drilling system (paragraph 0066), digitize said data and transmit the data to a remote receiver hub (880, see paragraphs 0065 and 0066).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leman in view of Anderson et al. (US 2015/0285055, hereinafter Anderson).
	With regard to claim 5, Leman discloses the housing comprising a power source as discussed above with regard to claim 1.  However, Leman fails to disclose the housing comprising a transceiver.
	Anderson discloses a housing (114) mounted around a drill pipe which comprises a transceiver (paragraph 0041).
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Leman by providing Anderson’s transceivers within the clamp housing, in order to provide additional measurement and monitoring capabilities.
	With regard to claim 7, Leman fails to disclose antennas for transferring data to a remote hub.
Anderson discloses antennas (372) in the clamp device for sending data to a remote hub.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Leman by providing the antennas of Anderson, in order to enable the system to send data to remote locations for safer monitoring by operators.
	With regard to claims 8 and 9, as best understood, Leman fails to disclose the device being powerable by commercially available replaceable batteries that are positioned with a battery holder designed to exist in a hazardous environment.
	Anderson discloses a housing (114) mounted around a pipe having a battery holder (366) for protecting the batteries in a hazardous environment.  Anderson’s device capable of being powered) by commercially available batteries.
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Leman by providing the battery holders of Anderson, in order to protect the power source during drilling operations and ensure uninterrupted monitoring by the sensors.
Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of the state of the art at the time of filing of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E FULLER/Primary Examiner, Art Unit 3676